Case: 21-40651      Document: 00516353307         Page: 1     Date Filed: 06/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    June 10, 2022
                                   No. 21-40651                    Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Gregorio Segura-Martinez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:21-CR-6-1


   Before Smith, Wiener, and Southwick, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Gregorio
   Segura-Martinez has moved to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Segura-Martinez has not filed a response.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40651    Document: 00516353307          Page: 2   Date Filed: 06/10/2022




                                  No. 21-40651


         We have reviewed counsel’s brief and the relevant portions of the
   record. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities in this case, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2.




                                       2